                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff/Respondent,                    )     Crim. No. 6:16-cr-00017-GFVT-EBA
                                                 )    Related Civil No.: 6:18-cv-00099-GFVT-
 v.                                              )                      EBA
                                                 )
 SANTOS HERNANDEZ-HERNANDEZ,                     )
                                                 )                    ORDER
        Defendant/Petitioner.                    )

                                      *** *** *** ***

       The matter is before the Court upon the Status Report filed by the United States regarding

Petitioner Santos Hernandez-Hernandez. [R. 35.] In April 2018, Mr. Hernandez filed a pro se

Motion to Vacate under 28 U.S.C. § 2255. [R. 24.] Hernandez argued that his sentence was

procedurally unreasonable because (1) the District Court offered no reason for imposing

consecutive sentences, and (2) failed to acknowledge it had discretion to impose concurrent

sentences. See id. Magistrate Judge Edward B. Atkins prepared a Recommended Disposition

for this Court, in which he recommended Hernandez’s motion be denied. [R. 32.] The

Recommended Disposition was mailed to Hernandez, but was returned undeliverable. [R. 33.]

Subsequently, Judge Atkins learned that Hernandez may be deceased, and ordered the United

States to investigate the matter and file a Status Report on or before March 6, 2019. [R. 34.] On

March 5, 2019, the United States filed a Status Report indicating that Mr. Hernandez died on

June 28, 2018. [R. 35.]

       This Court cannot afford habeas relief to a petitioner who is deceased. “The death of an

inmate during the pendency of his or her habeas petition in federal court renders the habeas

action moot and deprives the federal court of jurisdiction over the case.” Waclawski v.

Romanowski, 2013 U.S. Dist. LEXIS 21785, *3 (E.D. Mich. Feb. 19, 2013)(citing Hailey v.
Russell, 394 U.S. 915 (1969)). Accordingly, and the Court being otherwise sufficiently advised,

Defendant Santos Hernandez-Hernandez’s Motion to Vacate under 28 U.S.C. § 2255 [R. 24] is

DENIED AS MOOT.

       This the 7th day of May, 2019.
